PER CURIAM.
We reverse the trial court’s denial of prevailing party attorney’s fees because we conclude that this lawsuit brought by the purchaser of a residence against the seller for termite damage was based on a contract containing a prevailing party attorney’s fee provision. Having reviewed a copy of the contract which was attached to the complaint, we reject the buyer’s argument that the suit was not based on the contract. We therefore reverse and remand for an award of attorney’s fees.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.